

111 HR 8380 IH: To obtain and direct the placement in the United States Capitol or on the United States Capitol Grounds of a monument to honor Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8380IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. Frankel (for herself, Ms. Speier, Mrs. Lawrence, Ms. Escobar, Ms. Haaland, and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo obtain and direct the placement in the United States Capitol or on the United States Capitol Grounds of a monument to honor Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg.1.FindingsCongress finds the following:(1)Ruth Bader Ginsburg was born in 1933 in Brooklyn, New York, and grew up in a low-income, working-class neighborhood.(2)Ginsburg graduated from Cornell University in 1954, finishing first in her class.(3)Ginsburg enrolled at Harvard Law School in 1956, entering into a class of 552 men and only 8 other women.(4)As a law student, Ginsburg became the first female member of the prestigious legal journal, the Harvard Law Review. She also cared for her husband, Martin Ginsburg, who had been diagnosed with cancer, and their young daughter.(5)Ginsburg finished her legal education at Columbia Law School, where she graduated first in her class in 1959.(6)Ginsburg taught at Rutgers University Law School from 1963 to 1972 and at Columbia Law School from 1972 to 1980, where she became the school’s first female tenured professor.(7)During the 1970s, Ginsburg served as the director of the Women’s Rights Project of the American Civil Liberties Union. In this position, she led the fight against gender discrimination and successfully argued 6 landmark cases before the Supreme Court of the United States (in this section referred to as the Supreme Court).(8)Ginsburg won 5 cases on gender discrimination before the Supreme Court, including the case Weinberger v. Wiesenfeld, which involved a portion of the Social Security Act that favored women over men, because the Act granted certain benefits to widows, but not widowers.(9)In 1980, President Jimmy Carter appointed Ginsburg to the United States Court of Appeals for the District of Columbia Circuit.(10)In 1993, President Bill Clinton appointed Ginsburg to the Supreme Court to fill the seat vacated by Associate Justice Byron White.(11)On August 3, 1993, the Senate confirmed Ginsburg’s nomination to the Supreme Court by a 96 to 3 vote.(12)Ginsburg became the second female justice to serve on the Supreme Court as well as the first Jewish female justice to serve on the Supreme Court.(13)As a justice, Ginsburg presented a strong voice in favor of gender equality, voting rights, the rights of workers, and the separation of church and state.(14)In 1996, Ginsburg wrote the Supreme Court’s landmark decision in United States v. Virginia, which held that the State-supported Virginia Military Institute could not refuse to admit women.(15)Despite her reputation for restrained writing, Ginsburg gathered considerable attention for her dissenting opinion in Bush v. Gore by subtly concluding her decision with the words, I dissent, a significant departure from the traditional respectfully dissent.(16)Ginsburg famously dissented in Ledbetter v. Goodyear Tire & Rubber Co., where the plaintiff, a female worker being paid significantly less than males with her same qualifications, sued under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), but was denied relief under a statute of limitation issue. Ginsburg broke with tradition and wrote a high colloquial version of her dissent to read from the bench. In her dissent, she also called for Congress to undo this improper interpretation of the law.(17)Following her dissent in Ledbetter v. Goodyear Tire & Rubber Co., Ginsburg worked with President Barack Obama to pass the first piece of legislation he signed, the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2; 123 Stat. 5).(18)In 2013, when the Supreme Court ruled in a 5–4 decision in Shelby County v. Holder to gut the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), Ginsburg wrote, Throwing out preclearance when it has worked and is continuing to work to stop discriminatory changes is like throwing away your umbrella in a rainstorm because you are not getting wet..(19)Until the 2018 term, Ginsburg had not missed a day of oral arguments, not even when she was undergoing chemotherapy for pancreatic cancer, after surgery for colon cancer, or the day after her husband passed away in 2010.2.Monument honoring Justice Ruth Bader Ginsburg(a)Obtaining of monument(1)In generalNot later than 2 years after the date of the enactment of this Act, and in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, the Joint Committee on the Library shall enter into an agreement to obtain a monument honoring Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg under such terms and conditions as the Joint Committee considers appropriate, consistent with applicable law.(2)ConsiderationIn selecting an artist to make the monument obtained under paragraph (1), the Joint Committee on the Library shall make the announcement available to and consider artists from underrepresented demographic groups.(b)InstallationThe Architect of the Capitol, under the direction of the Joint Committee on the Library, shall permanently install the monument obtained under subsection (a) in a prominent location in the United States Capitol or a prominent location on the United States Capitol Grounds, as described in section 5102 of title 40, United States Code. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. Amounts appropriated pursuant to this subsection shall remain available until expended.